Citation Nr: 1511983	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the groin (claimed as a fungal infection and variously diagnosed as dermatitis, intertriga, recurrent staphylococcus infections, Methicillin-resistant Staphylococcus aureus (MRSA), and recurrent yeast infections), to include as due to exposure to herbicides in service. 

2.  Entitlement to service connection for cysts, ulcers, and abscesses affecting the scrotum, abdomen, and/or back, to include as due to exposure to herbicides in service and as secondary to a skin disorder of the groin.

3.  Entitlement to service connection for a skin disorder of the bilateral feet (claimed as a fungal infection), to include as due to exposure to herbicides in service. 

4.  Entitlement to service connection a skin disorder of the bilateral hands (claimed as a fungal infection), to include as due to exposure to herbicides in service. 

5.  Entitlement to a lung disorder, to include as due to exposure to herbicides in service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With regard to the issues on appeal, the Board notes that the Veteran's initial claim for benefits included a description of a fungal skin disorder that affected the bilateral hands, as well as the scrotum.  See January 2005 claim for benefits.  He further described a systematic fungal infection that also involved the feet (November 2002 private treatment report and February 2005 VA examination report), recurrent yeast versus low-grade infections since Vietnam (January 2005 private treatment report), as well as multiple cysts of the groin and abdominal region (February 2005 VA examination report) and an abscess of the back (February 2005 VA treatment report).  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.")  Here, there are several diagnoses potentially applicable to the Veteran's reported symptoms of a skin disorder and affected body parts:  bilateral groin dermatitis, scrotal intertrigo ("a superficial dermatitis occurring on apposed skin services, such as the . . . groin" pursuant to Dorland's Illustrated Medical Dictionary, 31st ed. (2007)), recurrent staphylococcus infections, including Methicillin-resistant Staphylococcus aureus (MRSA), yeast infections, underlying abdominal cyst, and scrotal and abdominal ulcers and abscesses.  Pursuant to Brokowski and liberally construing his claim and reported skin-related symptoms and diagnoses, the Board will therefore consider entitlement to service connection for a skin disorder of the groin claimed as a fungal infection, as well as for cysts/ulcers/abscesses of the scrotum, abdomen, and/or back, a skin disorder of the bilateral feet, and a skin disorder of the bilateral hands.  To the extent the record also reflects an October 2004 diagnosis of acne rosacea of the face, however, which was prior to his claim for benefits, this is not reasonably encompassed by his January 2005 claim nor his descriptions of symptoms and body parts affected.  As such, acne rosacea is not part of his current claim for a skin disorder under the tenants of Brokowski.  Should the Veteran wish to file a claim for acne rosacea or other skin disorder of the face, he may do so at the RO.  

He also generically described a lung condition on his September 2005 claim, which he later described as resulting from "pus and infection" of the lungs in service.  See November 2005 statement.  The record notes assessments of bronchitis (recurrent and/or allergic), asthma, calcified Ghon's complex, and calcified granulomatous disease, all of which will be considered in his claim for a lung disorder.  However, to the extent the Veteran has diagnoses that involve the respiratory system other than the lungs (such as perennial rhinitis, pansinusitis, nasal allergies, and chronic sinusitis), these conditions are not reasonably encompassed by his original claim or description of symptoms.  Accordingly, they are not part of his claim for a lung disorder under the tenants of Brokowski.  Should the Veteran wish to file a claim for any of these other non-lung disorders, he may do so at the RO.  

In August 2007, the Veteran was scheduled to appear at a hearing before a Decision Review Officer, but his representative submitted signed written request to cancel such hearing.  See August 2007 VA Form 21-4138.  Thereafter, in April 2009, the Veteran was scheduled to appear at a hearing before a Veterans Law Judge, but he failed to report.  The Veteran has not filed a motion for a new hearing following his failure to appear at the Board hearing or presented good cause for his absence.  Accordingly, the Board hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2014).

The appeal was previously before the Board in February 2011, at which time the Board remanded the issues for additional development.  

The Board acknowledges that additional evidence was received after the case was recertified to the Board in March 2012 that had not been previously considered by the agency of original jurisdiction (AOJ).  See VA treatment records downloaded to Virtual VA in October 2012 (including a January 2005 VA treatment report for a cyst on the scrotum and a February 2005 VA Agent Orange Registry examination report that had not been previously associated with the claims file).  To the extent the Board will herein grant the claim for entitlement to service connection for a skin disorder of the groin area and remand the other issues for additional development, the Veteran will not be prejudiced by this adjudication.  See 38 C.F.R. § 20.1304(c).  

As a final introductory matter, it is noted that the Veteran was sent a September 2014 letter in which he was asked to clarify his representative.  He responded with an October 2014 VA Form 21-22 in favor of the American Legion. 

The issues of entitlement to service connection for cysts/ulcers/abscesses affecting the scrotum, abdomen, and/or back, a skin disorder of the bilateral feet, a skin disorder of the bilateral hands, and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent, credible, and probative evidence establishes the onset of a chronic disability of the groin-claimed as a fungal infection and variously diagnosed as dermatitis, intertriga, recurrent staphylococcus infections, MRSA, and recurrent yeast infection-in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability of the groin (claimed as a fungal infection and variously diagnosed as dermatitis, intertriga, recurrent staphylococcus infections, MRSA, and recurrent yeast infections) have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The decision below constitutes a full grant of the benefits for a skin disorder of the groin, claimed as a recurrent fungal infection.  Therefore, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision.

II.  Service Connection for a Skin disorder of the Groin

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he or she seeks a service connection[,] must be considered on the basis of . . . all pertinent medical and lay evidence." (emphasis added)).  

For chronic diseases included in the provisions of 38 U.S.C.A. § 1101 and 
38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) a condition "noted" during service; (2) evidence of post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms.  38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed.Cir.2013) (holding that only those chronic diseases included in § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  As the Veteran's skin rash of the groin is not listed as a chronic disease under 38 C.F.R. 
§ 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are not for application in this case.

As an initial matter, the Board finds that the Veteran's complaints of a recurrent fungal infection are manifestations of a current skin disability of the groin.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  In this regard, the records reflects varying diagnoses, including of scrotal intertrigo (see October 1999 private treatment record), constant yeast infection (see October 1999 private treatment record), MRSA (see August 2005 VA treatment report), recurrent staphylococcus infections (see November 2005 VA treatment report), and bilateral groin dermatitis, non-specific (see April 2011 VA examination).  

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the Board recognizes that service treatment records do not specifically document treatment for a rash of the groin.  However, in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit explained that "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Rather, the lack of contemporaneous medical evidence is a factor that the Board may weigh along with other factors such as such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Id.; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

Significantly, the Veteran has provided lay statements asserting that symptoms of a groin rash first began in service.  The Board finds that he is competent to report symptoms of a groin rash or infection because this is a fact within his personal knowledge or realm of expertise.  Layno v. Brown, 6 Vet .App. 465, 469-70 (1994).  Furthermore, the Board finds his statements to be credible, as they are internally consistent and were made many years prior to his claim for VA benefits and during the course of seeking routine medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In this regard, the Board finds particularly probative a November 2002 private treatment record, made several years before his claim for VA benefits, in which he described his symptoms since being stationed in the Southeast Asia.  It was noted that, during that time, "he had a groin . . . fungal infection and was given a topical salve for this.  The problem . . . has been recurrent for a long time.  He has in recent years had problems with recurrent groin problems and was given Castellani's colorless paint."  Moreover, private treatment records throughout the 1990s corroborate this history.  See e.g., October 1999 private treatment reports (noting his history of constant yeast infections and skin irritation of the scrotum).  Accordingly, the Board finds that the lay evidence sufficiently demonstrates in-service incurrence.

Having determined that the Veteran has a current disability and that there was in-service incurrence of a skin disorder of the groin, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the disorder manifest in service.   In this regard, the Board recognizes that the February 2005 VA examiner did not provide a nexus opinion on the Veteran's groin disorder, and the April 2011 VA examiner provided the following negative nexus opinion:

It is less likely as not that the [V]eteran's current skin disability had its clinical onset during active service, nor is related to his military service, nor due to exposure to chemicals present on the flight deck of the Veteran's aircraft carrier, and/or . . .  exposure to herbicides."

The April 2011 VA examiner explained that available service treatment records noted "one entry dated on 01/28/1967 showed 'rash on stomach.'  Unfortunately, no follow-up[ on] skin disability [was] documented."  Because the Veteran's reports of a groin rash/infection in service are found to be competent and credible, as explained in detail above, the Board finds that the rationale provided by the April 2011 is inadequate because the VA examiner inappropriately relied on the absence of documentation in the service treatment records as the sole basis for the negative opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (whether the medical expert provided fully articulated opinion is one factor in determining the probative value of a medical opinion).

Instead, the Board finds that lay evidence is sufficient in this case to establish the missing element of nexus.  The U.S. Court of Appeals for the Federal Circuit has repeatedly held that, in certain circumstances, lay evidence alone is sufficient to establish the third element of service connection.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that this Court erred in categorically stating that a valid medical opinion was required to establish nexus and in rejecting the appellant's nexus evidence because she was a layperson).  Here, the Board finds the Veteran's chronology of events highly probative in assessing nexus between his current diagnoses and his in-service symptoms.  He consistently and credibly reported the onset of a groin rash in service and, significantly, also provided probative evidence regarding the recurring nature of his rashes.  See e.g. private treatment records prior to his claim for VA benefits and reported history of continuity of symptoms.  Because of his competency to report symptoms of a groin rash or infection, as well as the credible nature of his reports, the Board finds that his lay statements demonstrate chronicity since service.  Accordingly, the Board concludes that the competent, credible, and probative evidence establishes the onset of a chronic skin disability of the groin in service, thereby establishing the remaining element of nexus.  

For the reasons set forth above, the Board determines that service connection for a skin disorder of the groin-claimed as a fungal infection and later variously diagnosed as dermatitis, intertriga, recurrent staphylococcus infections, MRSA, and recurrent yeast infection-is granted.


ORDER

Service connection for a skin disability of the groin (claimed as a fungal infection and variously diagnosed as dermatitis, intertriga, recurrent staphylococcus infections, MRSA, and recurrent yeast infection) is granted.


REMAND

With respect to the Veteran's remaining claims for service connection, a remand is necessary for additional development.

I.  Outstanding VA Treatment Records

A review of Virtual VA reveals that VA has obtained treatment records from the Mountain Home VA Medical Center dated through August 2011.  To the extent that the Veteran may have obtained additional treatment for any of his claimed disorders since August 2011, these treatment records must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).



II.  Adequate VA Examinations and Opinions

The existing April 2011 VA examination and opinion is deemed inadequate for the adjudication of his claimed symptoms affecting his bilateral hands and feet, as well as his cysts, ulcers, and abscesses affecting the scrotum, abdomen, and/or back, because the April 2011 VA skin examination only addressed the Veteran's diagnosed bilateral groin dermatitis.  Therefore, a new VA examination and opinion is warranted that adequately addresses the Veteran's reported history of a recurrent fungal infection resulting in a rash of his hands and feet and the medically-documented complaints of cysts, abscesses, and ulceration of the abdomen/back/groin area.   See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, as explained above, the Board is granting service connection for a skin disorder of the groin.  Given the anatomical location of this disability, an opinion is also necessary to determine the relationship, if any, that exists between his service-connected groin rash and his claimed cysts, ulcers, and abscesses affecting the scrotum, abdomen, and/or back.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to the Veteran's claim for a lung	` disorder, the VA examination and opinion obtained in April 2011 does not comply with the Board's February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  According to the remand, an opinion was requested as to whether "any diagnosed respiratory disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the lung abnormality noted on the Veteran's February 1967 separation examination."  (Emphasis added).  The April 2011 VA examiner determined that it was "less likely as not that the [V]eteran's current respiratory disabilities [] had their clinical onset during active service, or are related to his military service."  The VA examiner stated that available service treatment records "unfortunately failed to show abnormal chest x-ray, nor chronic/recurrent respiratory disability during the military."  However, the VA examiner failed to acknowledge the lung abnormality noted on the Veteran's February 1967 separation examination as directed by the Board.  In this regard, there was an "abnormal" clinical evaluation of the lungs and chest noted at the Veteran's February 1967 separation examination.  In fact, "wheezing [with] r[h]onchi both lung fields-don't clear [with] coughing" was expressly described.  Absent an acknowledgment and discussion of the lung abnormality noted at separation, the existing April 2011 VA opinion is inadequate.  

The Board also notes that the April 2011 VA respiratory examination only discussed diagnoses of "calcified lung granuloma (incidental chest X-ray finding)" and "asthma."  To the extent that the medical record also notes bronchitis (recurrent and/or allergic) and calcified Ghon's complex, a new examination must be obtained in order to address the nature and etiology of these alternative diagnoses, as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file treatment records pertaining to any of the appellate issues from the Mountain Home VA Medical Center dated from August 2011 to the present.

2.  After accomplishing the development outlined above, schedule the Veteran for an appropriate examination of the skin.  All pertinent symptomatology and findings related to (1) the bilateral feet, (2) bilateral hands, and (3) cysts, ulcers, and abscesses affecting the scrotum, abdomen, and/or back should be reported in detail, and any indicated diagnostic tests should be accomplished. 

(a) For all skin disabilities identified of the bilateral feet, bilateral hands, and cysts, ulcers, and abscesses affecting the scrotum, abdomen, and/or back, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In rendering the opinion, the examiner must specifically discuss (1) the in-service treatment for skin bumps in December 1964 and for a rash and pruritus in January 1967, (2) his lay statements regarding the onset and duration of symptoms, and (3) his claimed exposure to chemicals present on the flight deck of the Veteran's aircraft carrier. 

(b) With regard to any disorder manifested by cysts, ulcers, and abscesses affecting the scrotum, abdomen, and/or back, the VA examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is caused by OR aggravated (i.e., permanently worsened beyond normal progression) by his service-connected skin disability of the groin (claimed as a fungal infection and variously diagnosed as dermatitis, intertriga, recurrent staphylococcus infections, MRSA, and recurrent yeast infections).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  Schedule the Veteran for an appropriate examination of the lungs.  All pertinent symptomatology and findings related to lungs should be reported in detail, and any indicated diagnostic tests should be accomplished.

(a) The examiner must specifically discuss the varying lung diagnoses of record, including bronchitis (recurrent and/or allergic), asthma, calcified Ghon's complex, and calcified granulomatous disease. 

(b) For all lung disorders identified, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In rendering the above opinion, the examiner must specifically discuss the lung abnormality noted on the Veteran's February 1967 separation examination (i.e. the "abnormal" clinical evaluation of the lungs and chest, accompanied by a notation of "wheezing [with] r[h]onchi both lung fields-don't clear [with] coughing").

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for cysts, ulcers, and abscesses affecting the scrotum, abdomen, and/or back; a skin disorder of the bilateral feet (claimed as a fungal infection); a skin disorder of the bilateral hands (claimed as a fungal infection); and a lung disorder.  This adjudication must consider all of the new evidence added to the record since the February 2012 supplemental statement of the case, including the VA treatment records downloaded to Virtual VA in October 2012 (which include a January 2005 VA treatment report for a cyst on the scrotum and a February 2005 VA Agent Orange Registry examination report).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


